in the information, we conclude that this claim lacks merit.    See State v.

                   Jones, 96 Nev. 71, 73-74, 605 P.2d 202, 204 (1980).

                               Second, Eggers contends that the district court abused its

                   discretion by giving an instruction which stated that "Mlle amount of a

                   controlled substance needed to sustain a conviction for the crime(s)

                   charged against the Defendant is that amount necessary for identification

                                                                             •
                   as a controlled substance by a witness qualified to make such

                   identification," rather than his proposed instruction. We review a district

                   court's decision whether to give an instruction for an abuse of discretion,

                   but review de novo whether an instruction accurately stated the law.

                   Funderburk v. State, 125 Nev. 260, 263, 212 P.3d 337, 339 (2009). We

                   conclude that the instruction given accurately stated the law, see NRS

                   453.570, and Eggers fails to demonstrate that the district court abused its

                   discretion by giving it rather than his proposed instruction or a version

                   thereof. Moreover, Eggers had an opportunity to explain the meaning of

                   the instruction during his closing argument.

                               Third, Eggers contends that the district court abused its

                   discretion by excluding evidence which would have demonstrated that the

                   amount of methamphetamine in his possession had no monetary value

                   and could not be sold. When Eggers attempted to elicit this information,

                   the State objected on the grounds that quantity was not an element of the

                   crime and therefore the testimony was irrelevant and misleading. The

                   district court agreed and sustained the State's objections. We conclude

                   that the district court abused its discretion. See Chavez v. State, 125 Nev.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) I947A    et.
                328, 344, 213 P.3d 476, 487 (2009). Although quantity is not an element of

                the crime, the monetary value of the methamphetamine and whether it

                could be sold was relevant to whether it was possessed for the purpose of

                sale and was not misleading.          See NRS 48.015 (defining relevant

                evidence). While this error, standing alone, may be considered harmless,

                it contributed to the cumulative error in this case.

                            Fourth, Eggers contends that the prosecutor committed

                misconduct during voir dire, opening statement, and closing argument.

                When reviewing allegations of prosecutorial misconduct, we first consider

                whether the prosecutor's conduct was improper, and then determine

                whether the improper conduct warrants reversal.        Valdez t). State, 124

                Nev. 1172, 1188, 196 P.3d 465, 476 (2008). Because Eggers did    not object,
                he must demonstrate plain error which affected his substantial rights. Id.
                at 1190, 196 P.3d at 477. Having considered the prosecutor's comments in

                context, we conclude that they were improper and constitute misconduct.

                Although it was appropriate for the prosecutor to argue that the law

                prohibits the possession of methamphetamine in any amount, it was

                inappropriate to do so by emphasizing the cost of prisons and drug courts,

                comparing methamphetamine to anthrax and ricin, and suggesting that

                Eggers should have been facing a life sentence. While this misconduct,

                standing alone, may not have affected Eggers' substantial rights, it

                contributed to the cumulative error in this case.

                            Having considered the relevant factors, see id. at 1195, 196

                P.3d at 481, we conclude that the cumulative effect of the errors in this

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 case violated Eggers' right to a fair trial and warrant reversal.

                 Accordingly, we

                                 ORDER the judgment of conviction REVERSED AND

                 REMAND this matter to the district court for proceedings consistent with

                 this order. 2


                                                                       p

                                                                                    J.
                                                    Pickering




                                                    Parraguirre


                                                                                ,   J.
                                                    Saitta


                 cc: Hon. Michael Montero, District Judge
                      Humboldt County Public Defender
                      Attorney General/Carson City
                      Humboldt County District Attorney
                      Humboldt County Clerk




                        The fast track response submitted by the State does not comply
                        2

                 with NRAP 32(a)(4) because its pages are not consecutively numbered and
                 the text of the brief is smaller than represented. Counsel for the State is
                 cautioned that the failure to comply with the briefing requirements in the
                 future may result in the imposition of sanctions. See NRAP 3C(n).



SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A    e